

Exhibit 10.2
W. P. CAREY INC.
1997 SHARE INCENTIVE PLAN
(Amended through September 19, 2014)
The name of the plan is the W. P. Carey Inc. 1997 Share Incentive Plan (the
“Plan”) as amended and restated through September 19, 2014. The purpose of the
Plan is to encourage and enable the officers, employees and Eligible Directors
of W. P. Carey Inc., as the successor to W. P. Carey & Co. LLC (the “Company”)
and its Subsidiaries and Affiliates upon whose judgment, initiative and efforts
the Company largely depends for the successful conduct of its business to
acquire a proprietary interest in the Company. It is anticipated that providing
such persons with a direct stake in the Company’s welfare will assure a closer
identification of their interests with those of the Company, thereby stimulating
their efforts on the Company’s behalf and strengthening their desire to remain
with the Company.




SECTION 1
Definitions


The following terms shall be defined as set forth below:


“Act” means the Securities Exchange Act of 1934, as amended.


“Affiliate” means any entity other than the Company and its Subsidiaries that is
designated by the Board or the Committee as a participating employer under the
Plan.


“Award” or “Awards”, except where referring to a particular category of grant
under the Plan, shall include Incentive Listed Share Options, Non-Qualified
Listed Share Options, Restricted Listed Shares Awards, Restricted Share Units,
Performance Share Awards, Performance Share Units and Dividend Equivalent
Rights.


“Board” means the Board of Directors of the Company.


“Cause” means and shall be limited to a vote of the Board to the effect that the
participant should be dismissed as a result of (i) any material breach by the
participant of any agreement to which the participant and the Company or an
Affiliate are parties, (ii) any act (other than retirement) or omission to act
by the participant, including without limitation, the commission of any crime
(other than ordinary traffic violations) that may have a material and adverse
effect on the business of the Company or any Affiliate or on the participant’s
ability to perform services for the Company or any Affiliate, or (iii) any
material misconduct or neglect of duties by the participant in connection with
the business or affairs of the Company or any Affiliate.




--------------------------------------------------------------------------------





“Change of Control” is defined in Section 13.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.
“Committee” means any Committee of the Board referred to in Section 2.


“Disability” means disability as set forth in Section 22(e)(3) of the Code.


“Dividend Equivalent Right” means a right, granted under Section 8, to receive
cash, Listed Shares or other property equal in value to dividends paid with
respect to a specified number of Listed Shares or the excess of dividends paid
over a specified rate of return. Dividend Equivalent Rights may be awarded on a
free-standing basis or in connection with another Award, and may be paid
currently or on a deferred basis.


“Effective Date” means the date on which the Plan is approved by the Board as
set forth in Section 15.


“Eligible Director” means members of the Board who are employees of the Company,
its Subsidiaries or their Affiliates and who are not Non‑Employee Directors.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the related rules, regulations and interpretations.


“Fair Market Value” on any given date means the last reported sale price at
which Listed Share is traded on such date or, if no Listed Share is traded on
such date, the most recent date on which Listed Shares were traded, as reflected
on the New York Stock Exchange or, if applicable, any other national stock
exchange which is the principal trading market for the Listed Shares.


“Incentive Listed Share Option” means any Listed Share option designated and
qualified as an “Incentive Stock Option” as defined in Section 422 of the Code.


“Listed Shares” means the Listed Shares of the Company, subject to adjustment
pursuant to Section 3.


“Non-Employee Director” means a member of the Board who: (i) is not currently an
officer of the Company or any Affiliate; (ii) does not receive compensation for
services rendered to the Company or any Affiliate in any capacity other than as
a Director; (iii) does not possess an interest in any transaction with the
Company for which disclosure would be required under the securities laws; or
(iv) is not engaged in a business relationship with the Company for which
disclosure would be required under the securities laws.



2



--------------------------------------------------------------------------------



“Non-Qualified Listed Share Option” means any Listed Share Option that is not an
Incentive Listed Share Option.


“Option” or “Listed Share Option” means any option to purchase Listed Shares
granted pursuant to Section 5.
“Parent” means a “parent corporation” as defined in Section 424(e) of the Code.


“Performance Share Award” means Awards granted pursuant to Section 7.
“Performance Share Unit” means Awards granted pursuant to Section 7.
“Restricted Listed Share Award” means Awards granted pursuant to Section 6.


“Restricted Share Unit” means Awards granted pursuant to Section 6.


“Subsidiary” means any entity (other than the Company) in an unbroken chain of
entities, beginning with the Company if each of the entities (other than the
last entity in the unbroken chain) owns equity possessing 50% or more of the
total combined voting power of all classes of equity in one of the other
entities in the chain.


SECTION 2
Administration of Plan; Committee Authority to Select Participants
and Determine Awards


(a)    Committee. The Plan shall be administered by a committee of not less than
two directors, as appointed by the Board from time to time (the “Committee”) who
are “non-employee directors” as then defined under Rule 16b-3 of the Act.


(b)    Powers of Committee. The Committee shall have the power and authority to
grant Awards consistent with the terms of the Plan, including the power and
authority:


(i)    to select the officers, employees and Eligible Directors of the Company
and Affiliates to whom Awards may from time to time be granted;


(ii)    to determine the time or times of grant, and the extent, if any, of
Incentive Listed Share Options, Non-Qualified Listed Share Options, Restricted
Listed Shares, Restricted Share Units, Performance Shares, Performance Share
Units and Dividend Equivalent Rights, or any combination of the foregoing,
granted to any officer, employee or Eligible Director;


(iii)    to determine the number of Listed Shares to be covered by any Award
granted to an officer, employee, Eligible Director or Affiliate;


(iv)    to determine and modify the terms and conditions, including
restrictions, not inconsistent with the terms of the Plan, of any Award granted
to an officer, employee or

3



--------------------------------------------------------------------------------



Director, which terms and conditions may differ among individual Awards and
participants, and to approve the form of written instruments evidencing the
Awards;


(v)    to accelerate the exercisability or vesting of all or any portion of any
Award granted to a participant;


(vi)    subject to the provisions of Section 5(ii), to extend the period in
which Listed Share Options granted may be exercised;


(vii)    to determine whether, to what extent and under what circumstances
Listed Shares and other amounts payable with respect to an Award granted to a
participant shall be deferred either automatically or at the election of the
participant and whether and to what extent the Company will pay or credit
amounts equal to interest (at rates determined by the Committee) or dividends or
deemed dividends on such deferrals; and


(viii)    to adopt, alter and repeal such rules, guidelines administration of
the Plan and for its own acts and shall deem advisable; to interpret the terms,
the Plan and any Award (including related written instruments) granted to a
participant; and to decide all disputes arising in connection with and make all
determinations it deems advisable for the administration of the Plan.


All decisions and interpretations of the Committee shall be binding on all
persons, including the Company and Plan participants.


SECTION 3
Shares Issuable under the Plan; Mergers; Substitution


(a)    Shares Issuable. The maximum number of Listed Shares reserved and
available for issuance under the Plan shall be 6,200,000. For purposes of this
limitation, the Listed Shares underlying any Awards, including Dividend
Equivalent Rights, which are forfeited, canceled, reacquired by the Company,
satisfied without the issuance of Listed Shares or otherwise terminated (other
than by exercise) shall be added back to the Listed Shares available for
issuance under the Plan so long as the participants to whom such Awards had been
previously granted received no benefits of ownership of the underlying Listed
Shares to which the Award related. Notwithstanding the foregoing, the following
Listed Shares shall not become available for purposes of the Plan: (1) Listed
Shares previously owned or acquired by an awardee that are delivered to the
Company, or withheld from an Award, to pay the exercise price, or (2) Listed
Shares that are delivered or withheld for purposes of satisfying a tax
withholding obligation. Listed Shares issued under the Plan may be unissued
Listed Shares or Listed Shares reacquired by the Company.


(b)    Listed Shares, Dividends, Mergers, etc. In the event of any
recapitalization, reclassification, split-up or consolidation of Listed Shares,
separation (including a spin-off), dividend on Listed Shares payable in
securities of the Company (including Listed Shares), or other similar change in
capitalization of the Company or a merger or consolidation of

4



--------------------------------------------------------------------------------



the Company or sale by the Company of all or a portion of its assets or other
similar event, the Committee shall make such appropriate adjustments in the
exercise prices of Awards, including Awards then outstanding, in the number and
kind of securities, cash or other property which may be issued pursuant to
Awards under the Plan, including Awards then outstanding, and in the number of
Listed Shares with respect to which Awards may be granted (in the aggregate and
to individual participants) as the Committee deems equitable with a view toward
maintaining the proportionate interest of the participant and preserving the
value of the Awards.


(c)    Substitute Awards. The Committee may grant Awards under the Plan in
substitution for share and share-based awards held by employees of another
corporation who concurrently become employees of the Company or an Affiliate as
the result of a merger or consolidation of the employing corporation with the
Company or an Affiliate or the acquisition by the Company or an Affiliate of
property or Listed Shares of the employing corporation. The Committee may direct
that the substitute awards be granted on such terms and conditions as the
Committee considers appropriate in the circumstances.


SECTION 4
Eligibility
Participants in the Plan will be Eligible Directors and such full or part-time
officers and other employees of the Company and its Affiliates who are
responsible for or contribute to the management, growth or profitability of the
Company and its Affiliates and who are selected from time to time by the
Committee, in its sole discretion.


SECTION 5
Listed Share Options


Any Listed Share Option granted under the Plan shall be in such form as the
Committee may from time to time approve. Listed Share Options granted under the
Plan may be either Incentive Listed Share Options, subject to any required
approval of the holders of Listed Shares, or Non-Qualified Listed Share Options.
To the extent that any option does not qualify as an Incentive Listed Share
Option, it shall constitute a Non-Qualified Listed Share Option. No Incentive
Listed Share Option may be granted under the Plan after the tenth anniversary of
the Effective Date.


The Committee in its discretion may grant Listed Share Options to employees of
the Company, Subsidiaries or any Affiliate. Listed Share Options granted to
Eligible Directors and employees pursuant to this Section 5 shall be subject to
the following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee shall
deem desirable:


(i)    Exercise Price. The per share exercise price of a Listed Share Option
granted pursuant to this Section 5 shall be determined by the Committee at the
time of grant. The per share exercise price of a Listed Share Option shall not
be less than 100% of Fair Market Value on the date of grant. If an employee owns
or is deemed to own (by reason of the

5



--------------------------------------------------------------------------------



attribution rules applicable under Section 424(d) of the Code) more than 10% of
the combined voting power of all classes of equity of the Company or any
Subsidiary or Parent corporation and an Incentive Listed Share Option is granted
to such employee, the option price shall be not less than 110% of Fair Market
Value on the grant date.


(ii)    Option Term. The term of each Listed Share Option shall be fixed by the
Committee, but no Listed Share Option shall be exercisable more than ten years
after the date the option is granted. If an employee owns or is deemed to own
(by reason of the attribution rules of Section 424(d) of the Code) more than 10%
of the combined voting power of all classes of equity of the Company or any
Subsidiary or Parent and an Incentive Listed Share Option is granted to such
employee, the term of such option shall be no more than five years from the date
of grant.


(iii)    Exercisability; Rights of a Shareholder. Listed Share Options shall
become exercisable at such time or times, whether or not in installments, as
shall be determined by the Committee at or after the grant date. The Committee
may at any time accelerate the exercisability of all or any portion of any
Listed Share Option. An optionee shall have the rights of a shareholder only as
to Listed Shares acquired upon the exercise of a Listed Share Option and not as
to unexercised Listed Share Options.


(iv)    Method of Exercise. Listed Share Options may be exercised in whole or in
part, by giving written notice of exercise to the Company, specifying the number
of Listed Shares to be purchased. Payment of the purchase price may be made by
one or more of the following methods:


(A)    In cash (by certified, bank check, money order or other instrument
acceptable to the Committee);


(B)    In the form of delivered Listed Shares that are not then subject to
restrictions, or Listed Shares withheld from the exercise of the Award, in
either case if permitted by the Committee in its discretion. Such surrendered or
withheld shares shall be valued at Fair Market Value on the exercise date;


(C)    Any combination of cash and such Listed Shares, if the use of Listed
Shares is permitted by the Committee in its discretion, in the amount of the
full purchase price for the number of Listed Shares as to which the Option is
exercised; provided, however, that any portion of the option price representing
a fraction of a share shall be paid by the Optionee in cash; or


(D)    By the optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other

6



--------------------------------------------------------------------------------



agreements as the Committee shall prescribe as a condition of such payment
procedure. Payment instruments will be received subject to collection.


The delivery of certificates representing Listed Shares to be purchased pursuant
to the exercise of the Listed Share Option will be contingent upon receipt from
the Optionee (or a purchaser acting in his stead in accordance with the
provisions of the Listed Share Option) by the Company of the full purchase price
for such shares and the fulfillment of any other requirements contained in the
Listed Share Option or applicable provisions of laws.


(v)    Non-transferability of Options. No Listed Share Option shall be
transferable by the optionee otherwise than by will or by the laws of descent
and distribution, except that (A) Non-Qualified Listed Share Options may be
transferred by gifting for the benefit of a participant’s descendants for estate
planning purposes or pursuant to a certified domestic relations order and (B)
Vested Listed Share Options may be transferred by an optionee.


(vi)    Termination by Death. If any optionee’s service with the Company and its
Affiliates terminates by reason of death, the Listed Share Option may thereafter
be exercised, to the extent exercisable at the date of death, or to the full
extent of the option, at the Committee’s discretion, by the legal representative
or legatee of the optionee, for a period of six months (or such longer period as
the Committee shall specify at any time) from the date of death, or until the
expiration of the stated term of the Option, if earlier.


(vii)    Termination by Reason of Disability.


(A)    Any Listed Share Option held by an optionee whose service with the
Company and its Affiliates has terminated by reason of Disability may thereafter
be exercised, to the extent it was exercisable at the time of such termination
or to the full extent of the option, at the Committee’s discretion, for a period
of twelve months (or such longer period as the Committee shall specify at any
time) from the date of such termination of service, or until the expiration of
the stated term of the Option, if earlier.


(B)    The Committee shall have sole authority and discretion to determine
whether a participant’s service has been terminated by reason of Disability.


(C)    Except as otherwise provided by the Committee at the time of grant or
otherwise, the death of an optionee during a period provided in this Section
5(vii) for the exercise of a Non-Qualified Listed Share Option shall extend such
period for six months from the date of death, subject to termination on the
expiration of the stated term of the Option, if earlier.


(viii)    Termination for Cause. If any optionee’s service with the Company or
its Affiliates has been terminated for Cause, any Listed Share Option held by
such optionee shall immediately terminate and be of no further force and effect;
provided, however, that the Committee may, in its sole discretion, provide that
such Listed Share Option can be exercised for

7



--------------------------------------------------------------------------------



a period of up to 30 days from the date of termination of service or until the
expiration of the stated term of the Option, if earlier.


(ix)    Other Termination. Unless otherwise determined by the Committee, if an
optionee’s service with the Company and its Affiliates terminates for any reason
other than death, Disability, or for Cause, any Listed Share Option held by such
optionee may thereafter be exercised for such period, as the Committee shall
specify at any time but in no event later than the expiration of the stated term
of the option.


(x)    Annual Limit on Incentive Listed Share Options. To the extent required
for “Incentive Stock Option” treatment under Section 422 of the Code, the
aggregate Fair Market Value (determined as of the time of grant) of the Listed
Shares with respect to which Incentive Listed Share Options granted under this
Plan and any other plan of the Company or its Subsidiaries become exercisable
for the first time by an optionee during any calendar year shall not exceed
$100,000.


(xi)    Restrictions on Listed Shares. Listed Shares issued upon exercise of a
Listed Share Option shall be free of all restrictions under the Plan, except as
otherwise provided herein.


SECTION 6
Restricted Listed Share Awards and Restricted Share Units


(a)    Nature of Restricted Listed Share Award and Restricted Share Units. The
Committee may grant Restricted Listed Share Awards and Restricted Share Units to
Eligible Directors and employees of the Company, a Subsidiary or any Affiliate.
A Restricted Listed Share Award is an Award entitling the recipient to acquire,
at no cost or for a purchase price determined by the Committee, Listed Shares
subject to such restrictions and conditions as the Committee may determine at
the time of grant (“Restricted Listed Shares”). A Restricted Share Unit
represents a right to receive Listed Shares or cash based upon conditions as the
Committee may determine at the time of grant (“Restricted Share Units”).
Conditions may be based on continuing service and/or achievement of
pre-established performance goals and objectives. In addition, a Restricted
Listed Share Award or Restricted Share Unit may be granted to an Eligible
Director or employee by the Committee in lieu of, or in addition to, any
compensation due to such Eligible Director or employee.


(b)    Acceptance of Award. A participant who is granted a Restricted Listed
Share Award or Restricted Share Unit which requires the making of a payment to
the Company shall have no rights with respect to such Award unless the
participant shall have accepted the Award within 60 days (or such shorter date
as the Committee may specify) following the award date by making payment to the
Company by certified or bank check or other instrument or form of payment
acceptable to the Committee in an amount equal to the specified purchase price,
if any, of the Listed Shares, covered by the Award and by executing and
delivering to the Company a written instrument that sets forth the terms and
conditions of the Restricted Listed Shares or Restricted Share Unit in such form
as the Committee shall determine.

8



--------------------------------------------------------------------------------





(c)    Rights as a Shareholder. Upon complying with Section 6(b) above, a
participant shall have all the rights of a shareholder with respect to the
Restricted Listed Shares including voting and dividend rights, subject to
transferability restrictions and Company repurchase or forfeiture rights
described in this Section 6 and subject to such other conditions contained in
the written instrument evidencing the Restricted Listed Share Award. Unless the
Committee shall otherwise determine, certificates evidencing shares of
Restricted Listed Shares shall remain in the possession of the Company until
such shares are vested as provided in Section 6(e) below. Holders of Restricted
Share Units shall not have the rights of shareholders until Listed Shares are
issued in satisfaction thereof, but may have Dividend Equivalent Rights, as
determined by the Committee.


(d)    Restrictions. Restricted Listed Shares and Restricted Share Units may not
be sold, assigned, transferred, pledged or otherwise encumbered or disposed of
except as specifically provided herein.


(e)    Vesting of Restricted Listed Shares and Restricted Share Units. The
Committee at the time of grant shall specify the date or dates and/or the
attainment of pre‑established performance goals, objectives and other conditions
on which the non‑transferability of the Restricted Listed Shares and Restricted
Share Units and the Company’s right of repurchase or forfeiture shall lapse.
Subsequent to such date or dates and/or the attainment of such pre‑established
performance goals, objectives and other conditions, the Listed Shares on which
all restrictions have lapsed shall no longer be Restricted Listed Shares or
Restricted Share Units and shall be deemed “vested.”


(f)    Waiver, Deferral and Reinvestment of Dividends. The written instrument
evidencing the Restricted Listed Share Award and/or Restricted Share Unit may
require or permit the immediate payment, waiver, deferral or investment of
dividends or Dividend Equivalent Rights paid on the Restricted Listed Shares or
Restricted Share Units.


SECTION 7
Performance Share Awards and Performance Share Units


(a)    Nature of Performance Shares and Performance Share Units. A Performance
Share Award is an award entitling the recipient to acquire Listed Shares upon
the attainment of specified performance goals. A Performance Share Unit
represents a right to receive Listed Shares or cash based upon the achievement,
or level of achievement, of one or more performance goals established by the
Committee at the time of grant. The Committee may make Performance Share Awards
and Performance Share Unit Awards independent of or in connection with the
granting of any other Award under the Plan. Performance Share Awards and
Performance Share Units may be granted under the Plan to Eligible Directors and
employees of the Company, a Subsidiary or any Affiliate, including those who
qualify for awards under other performance plans of the Company. The Committee
in its sole discretion shall determine whether and to whom Performance Share
Awards and Performance Share Units shall be made, the performance goals
applicable under each such Award, the periods during which performance

9



--------------------------------------------------------------------------------



is to be measured, and all other limitations and conditions applicable to the
awarded Performance Shares and Performance Share Units; provided, however, that
the Committee may rely on the performance goals and other standards applicable
to other performance based plans of the Company in setting the standards for
Performance Share Awards and Performance Share Units under the Plan.


(b)    Restrictions on Transfer. Performance Share Awards and Performance Share
Units and all rights with respect to such Awards may not be sold, assigned,
transferred, pledged or otherwise encumbered.


(c)    Rights as a Shareholder. A participant receiving a Performance Share
Award shall have the rights of a shareholder only as to Listed Shares actually
received by the participant under the Plan and not with respect to Listed Shares
subject to the Award but not actually received by the participant. A participant
shall be entitled to receive a Listed Share certificate evidencing the
acquisition of Listed Shares under a Performance Share Award only upon
satisfaction of all conditions specified in the written instrument evidencing
the Performance Share Award (or in a performance plan adopted by the Committee).
Holders of Performance Share Units shall not have the rights of shareholders
until Listed Shares are issued in satisfaction thereof, but may have Dividend
Equivalent Rights, as determined by the Committee. The written instrument
evidencing the Performance Share Award and/or Performance Share Unit may require
or permit the immediate payment, waiver, deferral or investment of dividends or
Dividend Equivalent Rights paid on the Performance Award and/or Performance
Share Units.
(d)    Termination. Except as may otherwise be provided by the Committee at any
time prior to termination of service, a participant’s rights in all Performance
Share Awards and Performance Share Unit Awards shall automatically terminate
upon the participant’s termination of service with the Company, its Subsidiaries
and its Affiliates for any reason (including, without limitation, death,
Disability and for Cause).


(e)    Acceleration, Waiver, Etc. At any time prior to the participant’s
termination of service with the Company and its Affiliates, the Committee may in
its sole discretion accelerate, waive or, subject to Section 12, amend any or
all of the goals, restrictions or conditions imposed under any Performance Share
Award or Performance Share Unit; provided, however, that in no event shall any
provision of the Plan be construed as granting to the Committee any discretion
to increase the amount of compensation payable under any Performance Share Award
or Performance Share Unit to the extent such an increase would cause the amounts
payable pursuant to the Performance Share Award to be nondeductible in whole or
in part pursuant to Section 162(m) of the Code and the regulations thereunder,
and the Committee shall have no such discretion notwithstanding any provision of
the Plan to the contrary.



10



--------------------------------------------------------------------------------



SECTION 8
Dividend Equivalent Rights
A Dividend Equivalent Right is an Award entitling the recipient to receive
credits based on cash distributions that would be paid on the Listed Shares
specified in the Dividend Equivalent Right (or other award to which it relates)
if such shares were held by the recipient. A Dividend Equivalent Right may be
granted hereunder to any participant as a component of another Award or as a
freestanding Award. The terms and conditions of Dividend Equivalent Rights shall
be specified in the grant. Dividend Equivalent Rights credited to a participant
may be paid currently or may be deemed to be reinvested in additional Listed
Shares. Any such reinvestment shall be at Fair Market Value on the date of
reinvestment or such other price as may then apply under a dividend reinvestment
plan sponsored by the Company, if any. Dividend Equivalent Rights may be settled
in cash or Listed Shares or a combination thereof, in a single installment or
installments. A Dividend Equivalent Right granted as a component of another
Award may provide that such Dividend Equivalent Right shall be settled upon
exercise, settlement, or payment of, or lapse of restrictions on, such other
award, and that such Dividend Equivalent Right shall expire or be forfeited or
annulled under the same conditions as such other award. A Dividend Equivalent
Right granted as a component or another Award may also contain terms and
conditions different from such other award.


SECTION 9
Tax Withholding


(a)    Payment by Participant. Each participant shall, no later than the date as
of which the value of an Award or of any Listed Shares or other amounts received
thereunder first becomes includible in the gross income of the participant for
Federal income tax purposes, pay to the Company, or make arrangements
satisfactory to the Committee regarding payment of, any Federal, state, or local
taxes of any kind required by law to be withheld with respect to such income.
The Company and its Affiliates shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
participant.


(b)    Payment in Shares. A participant may elect to have such tax withholding
obligation satisfied, in whole or in part, by (i) authorizing the Company to
withhold from Listed Shares to be issued pursuant to any Award a number of
shares with an aggregate Fair Market Value (as of the date the withholding is
effected) that would satisfy the withholding amount due, or (ii) transferring to
the Company Listed Shares owned by the participant with an aggregate Fair Market
Value (as of the date the withholding is effected) that would satisfy the
withholding amount due.


SECTION 10
Transfer, Leave of Absence, Etc.


For purposes of the Plan, the following events shall not be deemed a termination
of service:



11



--------------------------------------------------------------------------------



(a)    a transfer to the employment of the Company from an Affiliate
or from the Company to an Affiliate, or from one Affiliate to another; and


(b)    an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Committee otherwise so provides
in writing.


SECTION 11
Amendments and Termination
The Board may at any time amend or discontinue the Plan and the Committee may at
any time amend or cancel any outstanding Award (or provide substitute Awards at
the same or reduced exercise or purchase price or with no exercise or purchase
price, but such price, if any, must satisfy the requirements which would apply
to the substitute or amended Award if it were then initially granted under this
Plan) for the purpose of satisfying changes in law or for any other lawful
purpose, but no such action shall adversely affect rights under any outstanding
Award without the holder’s consent.


SECTION 12
Status of Plan


With respect to the portion of any Award which has not been exercised and any
payments in cash, Listed Shares or other consideration not received by a
participant, a participant shall have no rights greater than those of a general
unsecured creditor of the Company unless the Committee shall otherwise expressly
determine in connection with any Award or Awards. In its sole discretion, the
Committee may authorize the creation of trusts or other arrangements to meet the
Company’s obligations to deliver Listed Shares or make payments with respect to
Awards hereunder, provided that the existence of such trusts or other
arrangements is consistent with the provision of the foregoing sentence.


SECTION 13
Change of Control Provisions
Upon the occurrence of a Change of Control as defined in this Section 13:


(a)    Each Listed Share Option shall automatically become fully exercisable
unless the Committee shall otherwise expressly provide at the time of grant.


(b)    Restrictions and conditions on Awards of Restricted Listed Shares,
Restricted Share Units, Performance Shares, Performance Share Units and Dividend
Equivalent Rights shall automatically be deemed waived, and the recipients of
such Awards shall become entitled to receipt of the maximum amount of Listed
Shares subject to such Awards unless the Committee shall otherwise expressly
provide at the time of grant.



12



--------------------------------------------------------------------------------



(c)    Unless otherwise expressly provided at the time of grant, participants
who hold Listed Share Options shall have the right, in lieu of exercising the
Option, to elect to surrender all or part of such Option to the Company and to
receive cash in an amount equal to the excess of (i) the higher of (x) the Fair
Market Value of a Listed Share on the date such right is exercised and (y) the
highest price paid for Listed Shares or, in the case of securities convertible
into Listed Shares or carrying a right to acquire Listed Shares, the highest
effective price (based on the prices paid for such securities) at which such
securities are convertible into Listed Shares or at which Listed Shares may be
acquired, by any person or group whose acquisition of voting securities has
resulted in a Change of Control of the Company over (ii) the exercise price per
share under the Option, multiplied by the number of shares of Listed Shares with
respect to which such right is exercised.


(d)    “Change of Control” shall mean the occurrence of any one of the following
events:


(i)    any “person”, as such term is used in Sections 13(d) and 14(d) of the Act
(other than the Company, any of its Subsidiaries, and any trustee, fiduciary or
other person or entity holding securities under any employee benefit plan of the
Company or any of its Subsidiaries), together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Act) of such
person, shall become the “beneficial owner” (as such term is defined in Rule
13d-3 under the Act), directly or indirectly, of securities of the Company
representing 25% or more of either (A) the combined voting power of the
Company’s then outstanding securities having the right to vote in an election of
the Company’s Board of Eligible Directors (“Voting Securities”) or (B) the then
outstanding shares of Listed Shares of the Company (in either such case other
than as a result of acquisition of securities directly from the Company);
provided, however, that a “Change of Control” shall not be deemed to have
occurred for purposes of this Section 13(d)(i) if, prior to reaching or
exceeding such beneficial ownership limit, the Board approves the purchase,
issuance, transfer, gift, assignment, or other similar transaction pursuant to
which such person reaches or exceeds such beneficial ownership limit; provided,
further, that if any such person shall thereafter become the beneficial owner of
any additional Voting Securities or Listed Shares (other than pursuant to a
Listed Share split, Listed Share dividend, or similar transaction), then, absent
additional Board approval, a “Change of Control” shall be deemed to have
occurred for purposes of this Section 13(d)(i). For the avoidance of doubt, in
no way shall the approval by the Board of an acquisition of Voting Securities or
Listed Shares subject to this Section 13(d)(i) be deemed to limit, in any way,
the provisions contained in Section 13(d)(iii); or


(ii)    persons (as defined in the previous subsection) who, as of September 19,
2014, constitute the Company’s Board of Eligible Directors (the “Incumbent
Eligible Directors”) cease for any reason, including without limitation, as a
result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority of the Board, provided that any person becoming a
Eligible Director of the Company subsequent to such date whose election or
nomination for election was approved by a vote of at least a majority of the
Incumbent Eligible Directors shall, for purposes of this Plan, be considered an
Incumbent Eligible Director; or



13



--------------------------------------------------------------------------------



(iii)    the consummation of (A) any consolidation or merger of the Company or
any Subsidiary (other than a consolidation or merger of the Company or any
Subsidiary, on the one hand, and an affiliate of, or entity managed or advised
by, the Company or any Subsidiary, on the other hand) where the Listed
Shareholders of the Company, immediately prior to the consolidation or merger,
would not, immediately after the consolidation or merger, beneficially own (as
such term is defined in Rule 13d-3 under the Act), directly or indirectly,
shares representing more than 50% of the combined voting power of the
outstanding voting securities entitled to vote generally in the election of the
board of directors of the surviving entity in such consolidation or merger (or
of its ultimate parent entity, if any), (B) any sale, lease, exchange or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company other than to an entity with respect to which, following
such sale or disposition, the Listed Shareholders of the Company immediately
prior to the sale own more than fifty percent (50%) of, respectively, the
outstanding shares of stock and the combined voting power of the outstanding
voting securities entitled to vote generally in the election of the board of
directors of such entity, or (C) any plan or proposal for the liquidation or
dissolution of the Company;


Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Listed Shares outstanding, increases (x) the proportionate number of Listed
Shares beneficially owned by any person to 25% or more of the Listed Shares then
outstanding or (y) the proportionate voting power represented by the Listed
Shares beneficially owned by any person to 25% or more of the combined voting
power of all then outstanding voting Securities; provided, however, that if any
person referred to in clause (x) or (y) of this sentence shall thereafter become
the beneficial owner of any additional Listed Shares or other Voting Securities
(other than pursuant to a Listed Shares split, Listed Shares dividend, or
similar transaction), then a “Change of Control” shall be deemed to have
occurred for purposes of the foregoing clause (i).


SECTION 14
General Provisions


(a)    No Distribution; Compliance with Legal Requirements. The Committee may
require each person acquiring shares pursuant to an Award to represent to and
agree with the Company in writing that such person is acquiring the shares
without a view to distribution thereof.


No shares of Listed Shares shall be issued pursuant to an Award until all
applicable securities laws and other legal and Listed Shares exchange
requirements have been satisfied. The Committee may require the placing of such
stop-orders and restrictive legends on certificates for Listed Shares and Awards
as it deems appropriate.


(b)    Delivery of Listed Shares Certificates. Delivery of Listed Shares
certificates to participants under this Plan shall be deemed effected for all
purposes when the Company or a Listed Shares transfer agent of the Company shall
have delivered such certificates

14



--------------------------------------------------------------------------------



in the United States mail, addressed to the participant, at the participant’s
last known address on file with the Company.


(c)    Other Compensation Arrangements; No Employment Rights. Nothing contained
in this Plan shall prevent the Board from adopting other or additional
compensation arrangements, including trusts, subject to Listed Shareholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases. The adoption of the
Plan and the grant of Awards do not confer upon any employee any right to
continued employment with the Company or any Subsidiary.


SECTION 15
Effective Date of Plan


The Plan shall become effective upon approval by the Board, or any committee
thereof with such authority. The ability to grant Incentive Listed Share Option
Awards requires approval by the Listed Shareholders, and no such Awards may be
issued hereunder prior to such approval.


SECTION 16
Governing Law


This plan shall be governed by, and construed and enforced in accordance with,
the laws of the State of New York, to the extent applicable.

15

